Rich, J.:
This appeal is from an order of the County Court of Nassau county denying defendant’s motion for leave to inspect the minutes of the grand jury for the purpose of making a motion to dismiss such indictment upon the ground that the facts before that body were not sufficient to warrant the findings of the indictment. The indictment is for seduction under promise of marriage; it was found on October 24, 1913. The defendant was arraigned on the twenty-ninth of that month, and after pleading not guilty was released, pending trial, on bail.
The motion was properly denied on the ground of laches, and the order must be affirmed, but there is another reason for the affirmance. The motion was addressed to the sound discretion of the court, the order is not appealable, and we are, therefore, without power to review it. (Matter of Montgomery, *59126 App. Div. 72; People v. Wendel, 128 id. 437, 438; People v. Zerillo, 140 id. 902.)
The order of the County Court of Nassau county must be affirmed.
Jerks, P. J., Burr, Thomas and Putnam, JJ., concurred.
Order of the County Court of Nassau county affirmed.